Citation Nr: 1104270	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  05-05 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for recurrent urinary tract 
infections, including as secondary to service-connected 
degenerative disc disease of the cervical spine at C4-C5 and 
C6-C7 and degenerative arthritis of the lumbar spine.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for major depression.
 
3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right hip disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left hip disorder.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for postoperative 
reconstruction of the right shoulder.

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for memory loss secondary 
to petroleum exposure.

7.  Whether new and material evidence has been presented to 
reopen a claim for service connection for chemical burns to the 
esophagus secondary to petroleum exposure.

8.  Entitlement to service connection for a bilateral foot 
disorder. 

9.  Entitlement to service connection for a left ankle disorder. 

10.  Entitlement to service connection for Gulf War Syndrome. 

11.  Entitlement to a separate rating for cervical radiculopathy 
of the right upper extremity (adjudicated as whether new and 
material evidence has been presented to reopen a claim for 
service connection for right upper extremity radiculopathy, 
formerly called right upper extremity numbness, including as 
secondary to 
service-connected degenerative disc disease of the cervical spine 
at C4-C5 and 
C6-C7 and degenerative arthritis of the lumbar spine).

12.  Entitlement to a compensable rating for psoriasis of the 
elbows. 

13.  Entitlement to a compensable rating for eczema of the legs. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 
1992 to July 1996 (he claims he began serving on active duty, 
instead, in October 1991).

This appeal to the Board of Veterans' Appeals (Board) is from 
decisions issued in January 2004 and September 2009 by a 
Department of Veterans Affairs (VA) Regional Office (RO).  The 
January 2004 decision denied service connection for a left ankle 
disorder and Gulf War syndrome and claims for compensable 
evaluations for service-connected psoriasis of the elbows and 
eczema of the legs.  That decision also determined there was not 
new and material evidence and, therefore, denied the Veteran's 
petitions to reopen his previously denied claims for service 
connection for major depression, postoperative reconstruction of 
his right shoulder, a right hip disorder, chemical burns to his 
esophagus secondary to petroleum exposure, memory loss secondary 
to petroleum exposure, and a left hip disorder.  The more recent 
September 2009 RO decision, in pertinent part, additionally 
denied his claim for service connection for a bilateral foot 
disorder and petitions to reopen previously denied claims for 
right upper extremity radiculopathy and urinary tract infection.

The Board finds that the Veteran's claim for cervical 
radiculopathy of his right upper extremity is, in actuality, a 
claim for an increased rating since service connection already is 
in effect for degenerative disc disease (DDD) of his cervical 
spine and associated neurological impairment - namely, 
radiculopathy, affecting his left upper extremity.  He has a 20 
percent rating for his cervical DDD and a separate 10 percent 
rating for the associated radiculopathy affecting his left upper 
extremity.  So, in effect, he is alleging he also should have a 
separate rating for the radiculopathy affecting this other upper 
extremity (his right one).  


Therefore, he does not have to submit new and material evidence 
regarding this downstream or derivative claim because he is 
alleging additional disability that is part and parcel of already 
service-connected disability is grounds for granting additional 
compensation.  See Velez v. Shinseki, 23 Vet. App. 199 (2009) 
(In determining whether new and material evidence is required, 
the focus of the Board's analysis must be on whether the evidence 
presented truly amounts to a new claim based upon distinctly 
diagnosed diseases or injuries or whether the evidence 
substantiates an element of a previously adjudicated matter.).

In May 2008, the Veteran testified at a hearing at the RO in Los 
Angeles, California (Travel Board hearing), regarding the ten 
claims that had been denied in the January 2004 rating decision.  
The Veterans Law Judge that presided over that hearing is no 
longer employed by the Board, since having retired.  VA 
regulations require that the Judge who conducts a hearing on an 
appeal must participate in any decision made on that appeal.  38 
U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Consequently, in a 
letter dated March 9, 2010, the Veteran was notified of that 
Judge's departure and of the consequent options - including the 
right to have another hearing before a different Judge that will 
ultimately decide the appeal.  In correspondence dated March 30, 
2010, the Veteran responded that he wanted another Travel Board 
hearing.  And he was provided this additional hearing in 
June 2010.  The undersigned Judge presided.

Because they require further development, the Board is remanding 
the claims for service connection for left ankle and bilateral 
foot disorders to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  Whereas the Board is going ahead and deciding 
the remaining claims.




FINDINGS OF FACT

1.  A July 2006 rating decision denied the Veteran's claim for 
service connection for recurrent urinary tract infections based 
on this condition not being related to his military service.  The 
additional evidence received since that decision does not include 
any competent evidence associating his urinary tract infections 
either directly with his military service or indirectly, i.e., 
secondarily, by way of a 
service-connected disability.  The additional evidence is 
cumulative or redundant of evidence already considered in the 
earlier decision or does not relate to an unestablished fact 
necessary to substantiate this claim or raise a reasonable 
possibility of substantiating this claim.

2.  An August 2002 rating decision denied the Veteran's claim for 
service connection for depression based on this condition not 
being related to his service, and the additional evidence 
received since that rating decision does not include any 
competent evidence of a nexus (an etiological link) between his 
depression and either his service or a service-connected 
disability.

3. A January 1997 rating decision denied the Veteran's claim for 
service connection for a bilateral hip disability based on there 
being no hip disability found during a then contemporaneous 
September 1996 VA compensation examination.  The additional 
evidence since received still does not show evidence of a current 
hip disability.

4.  A January 1997 rating decision denied the Veteran's claim for 
service connection for memory loss based on there being no 
evidence of a diagnosis of memory loss.  The additional evidence 
received since that rating decision still does not include any 
diagnosis of memory loss or indication this is a symptom or 
manifestation of a disability related to the Veteran's military 
service.



5.  An August 1999 Board decision denied the Veteran's claim for 
service connection for a right shoulder disability based on this 
condition being caused by a pre-service motor vehicle accident 
and not being aggravated during or by his service beyond the 
condition's natural progression.  The additional evidence 
received since that Board decision still does not indicate 
aggravation of this 
pre-existing right shoulder disability in service.

6.  The August 1999 Board decision also denied the Veteran's 
claim for service connection for chemical burns to his esophagus 
based on no evidence of a then current and consequent disability.  
The additional evidence received since that Board decision still 
does not indicate he has a resultant esophageal disability.

7.  The Veteran does not have a qualifying chronic disability 
stemming from Persian Gulf War service, including an undiagnosed 
illness, medically unexplained chronic multi-symptom illness, or 
any diagnosed illness that VA has determined by regulation to 
warrant presumptive service connection based on said service.

8.  Although service connection is in effect for a cervical spine 
disability (DDD) and associated radiculopathy of the left upper 
extremity, there were no findings of any neurological impairment 
similarly affecting the right upper extremity during a February 
2008 electromyograph (EMG).  However, a later September 2009 
VA examination found diminished sensation in the C6, C7 and 
median nerve dermatomes and 4/5 muscle strength on the right 
side, so indications of mild incomplete paralysis of the median 
nerve involving this additional side.

9.  The December 2003 and March 2009 VA examinations determined 
the Veteran's skin conditions of psoriasis and eczema involve 
less than 5 percent of his skin and require only topical 
treatment.




CONCLUSIONS OF LAW

1.  The July 2006 rating decision that denied service connection 
for recurrent urinary tract infections is final; and new and 
material evidence has not been submitted since that decision to 
reopen this previously denied and unappealed claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  The August 2002 rating decision that denied service 
connection for depression is final; and new and material evidence 
has not been submitted since that decision to reopen this 
previously denied and unappealed claim.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 
20.200, 20.302, 20.1103 (2010).

3.  The January 1997 rating decision that denied service 
connection for a right hip disability is final; and new and 
material evidence has not been submitted since that decision to 
reopen this previously denied and unappealed claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

4.  The January 1997 rating decision that denied service 
connection for a left hip disability is final; and new and 
material evidence has not been submitted since that decision to 
reopen this previously denied and unappealed claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

5.  The January 1997 rating decision that denied service 
connection for memory loss is final; and new and material 
evidence has not been submitted since that rating decision to 
reopen this previously denied and unappealed claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).



6.  The August 1999 Board decision that denied service connection 
for a right shoulder disability is final; and new and material 
evidence has not been submitted since that decision to reopen 
this previously denied and unappealed claim.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100, 20.1104 (2010).

7.  The August 1999 Board decision that denied service connection 
for chemical burns of the esophagus is final; and new and 
material evidence has not been submitted since that decision to 
reopen this previously denied and unappealed claim.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100, 20.1104 (2010).

8.  Gulf War Syndrome was not incurred in or aggravated by 
service and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2010).

9.  However, the criteria are met for a separate 10 percent 
rating for radiculopathy of the right upper extremity associated 
with the Veteran's cervical spine disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code (DC) 
8515 (2010).

10.  But the criteria are not met for a compensable rating for 
psoriasis of the elbows.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.118, DC 7816 (2010).

11.  The criteria also are not met for a compensable rating for 
eczema of the legs.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.118, DC 7806 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) 
initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 
(2008), that prejudicial deficiencies in the timing or content of 
a VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to substantiate 
his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law.  Sanders, 
487 F. 3d at 889.  Additionally, consideration also should be 
given to "whether the post-adjudicatory notice and opportunity 
to develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final Board 
decision and final Agency adjudication of the claim ... served to 
render any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the 
Board had erred by relying on various post-decisional documents 
for concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate the 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and daily 
life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

It also since has been held that, after a notice error, such as 
failing to inform the appellant to submit evidence demonstrating 
the effect that a worsening of the disability has on employment, 
is found in an increased rating claim, the appellant's burden to 
demonstrate prejudice, at the CAVC level, does not shift to VA 
unless notice is not provided at all.  See Vazquez-Flores v. 
Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).


Here, letters satisfying the notice requirements of 38 C.F.R. 
§ 3.159(b)(1) were sent to the Veteran in June 2003, March 2005, 
March 2006, April 2006, November 2007, January 2009, and July 
2009.  These letters, especially in combination, informed him of 
the evidence required to reopen his previously denied and 
unappealed claims for service connection - including apprising 
him of the specific reasons these claims were previously denied.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  See also VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of 
General Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis of 
the prior denial).  These letters, again, especially in 
combination, also informed the Veteran of the evidence required 
to establish his underlying entitlement to service connection, 
the evidence required to establish his claims for increased or 
higher ratings for disabilities once service connected, and of 
his and VA's respective responsibilities in obtaining supporting 
evidence in each of these critical respects.  The later April 
2006, November 2007, January 2009, and July 2009 letters also 
complied with Dingess by as well apprising him of the disability 
rating and downstream effective date elements of his claims.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical and other records that he identified.  As to his 
increased-rating claims, he was examined for VA compensation 
purposes in December 2003 and March 2009.  These examination 
reports and medical and other evidence on file contains the 
information needed to assess the severity of his skin conditions 
and neurological disability, the determinative issue concerning 
these claims.  38 C.F.R. §§ 3.327, 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  



In connection with his prior claims, VA also provided the Veteran 
a medical examination in September 1996 to determine whether his 
hip, right shoulder 
and/or esophageal complaints were the result of disabilities 
attributable to his military service.  See 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In his 
petition to reopen these claims, he has not submitted evidence 
that he has a hip or esophageal disability or that his right 
shoulder disorder was aggravated by his military service so as 
to, in turn, invoke a duty to further assist him with these 
claims by providing another VA examination for additional medical 
nexus opinions.  There is no such additional duty to assist 
unless and until there is new and material evidence to reopen 
these claims.  38 C.F.R. § 3.159(c)(4)(iii).

As to the claims for memory loss and Gulf War Syndrome, the 
Veteran has not supplied or cited any evidence of these claimed 
disabilities so as to, in turn, trigger VA's obligation to afford 
him an examination concerning these claims.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  And, indeed, for claims 
predicated on disability due to undiagnosed illness, there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.  To determine whether the 
undiagnosed illness is manifested to a degree of 10 percent or 
more the condition must be rated by analogy to a disease or an 
injury in which the functions affected, anatomical location or 
symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see 
also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

As to the claims for urinary tract infections and depression, 
although the Veteran has submitted evidence of these 
disabilities, he has not also submitted evidence associating 
these disabilities with his military service, including with a 
service-connected disability.  See Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010).



And while, as mentioned, it is true the Veteran is competent, 
even as a layman, to attest to such things as symptoms he has 
experienced personally (like pain, infections, mental instability 
or illness, etc.), he generally is incompetent to also associate 
these symptoms with a specific or particular diagnosis.

Further concerning this, in Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009), the Federal Circuit Court made clear that 
medical evidence is not categorically required when the 
determinative issue involves either medical etiology or 
diagnosis, but rather such issue may, depending on the facts of 
the case, be established by competent lay evidence under 
38 U.S.C. § 1154(a).  In another precedent decision, Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Federal 
Circuit Court explained that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg, separated shoulder, varicose veins, tinnitus (i.e., 
ringing in the ears), pes planus (i.e., flat feet), etc.), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.

But, by the same token, the Court has reaffirmed this limited 
exception does not apply to all claimed conditions - such as, 
for example, heart disease.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (reiterating this axiom in a claim for 
rheumatic heart disease).  That is to say, in cases involving 
claims for conditions that are not readily capable of lay 
perception, or comment on underlying diagnosis or etiology, there 
necessarily has to be more than the Veteran's unsubstantiated lay 
allegations to warrant scheduling a VA compensation examination 
for a medical nexus opinion.  This is not an absolute right in 
every circumstance and situation.

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in developing his claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, the AMC substantially complied with the Board's 
April 2010 remand directives by scheduling a second Travel Board 
hearing.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.

II.  New and Material Evidence Claims

A.	Applicable Law

Once a rating decision has been issued denying a claim, if an 
appellant does not appeal the decision, it becomes final and 
binding on him based on the evidence then of record and not 
subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302, 20.1103.

If the appellant, instead, appeals to the Board and the Board 
affirms the RO's decision denying the claim, the Board's decision 
then subsumes the RO's.  38 C.F.R. § 20.1104.

The appellant may then appeal to the Court.  However, if he does 
not, or unless the Chairman of the Board orders reconsideration 
of the decision, or one of the other exceptions to finality apply 
(such as the decision is collaterally attacked and it is 
determined the decision was clearly and unmistakably erroneous), 
the Board decision also becomes final and binding on the date 
stamped on the face of the decision and not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.

Regarding the petitions to reopen the previously denied 
unappealed claims, before addressing these claims on their 
underlying merits, the Board must first determine whether new and 
material evidence has been submitted since the RO decision (or 
Board decision) that previously considered and denied the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  This 
initial determination affects the Board's jurisdiction to 
adjudicate the claim on its underlying merits.  If there is no 
new and material evidence, that is where the analysis ends, and 
what the RO may have determined in this regard is irrelevant.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. 
App. 239 (1993); and VAOPGCPREC 05-92 (March 4, 1992).

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

When a petition to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to 
VA regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
cannot be cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis of 
the all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).  



VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence 
need not be probative of all the elements required to award the 
claim, but it must be probative as to each element that was a 
specified basis for the last disallowance.  Id., at 284.  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit Court reiterated this, noting that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The credibility of this evidence must be presumed, albeit just 
for the limited purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But 
see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently incredible 
to be credible").

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by his active military service in the 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).



For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established or is 
legitimately questionable, then evidence of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology 
under 38 C.F.R. § 3.303(b) is an alternative method of satisfying 
the second and third Shedden requirements.  See also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and make a 
credibility determination as to whether that evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection is also permissible on a secondary basis for 
disability that is proximately due to or the result of a service-
connected condition.  See 38 C.F.R. § 3.310(a).  This includes 
situations where a service-connected condition has chronically - 
meaning permanently - aggravated the disability in question, but 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).



In order to establish entitlement to service connection on this 
secondary basis, there must be:  (1) evidence confirming the 
Veteran has the currently claimed disability; (2) evidence of the 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-connected 
disability and the currently claimed disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

B.	Recurrent Urinary Tract Infections

The Veteran is attempting to reopen a previously denied, 
unappealed claim for service connection for recurrent urinary 
tract infections.  However, for the reasons and bases discussed 
below, the Board finds that new and material evidence has not 
been submitted, so his petition to reopen this claim must be 
denied.

A July 2006 rating decision denied the claim for service 
connection for recurrent urinary tract infections based on there 
being no medical link between this disorder and the Veteran's 
military service.  He did not appeal that decision, so it 
became final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302, 20.1103.

The Veteran filed his current petition to reopen this claim for 
service connection for recurrent urinary tract infections in 
January 2009.  As support for his claim, he has since submitted 
VA treatment records from August 2006 thru the present 
and testified at a July 2010 Travel Board hearing.  He also 
argued a new theory of entitlement based on the condition being 
secondary to his service-connected low back disability, although 
he did not submit any medical evidence supporting this 
alternative theory or notion.  See Velez v. West, 11 Vet. App. 
148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like in Wallin, that competent medical nexus 
evidence is required to associate a secondary condition with a 
service-connected disability).  See, too, Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009) (wherein the Federal Circuit Court 
held, among other things, that separate theories in support of a 
claim for benefits for a particular disability does not equate to 
separate claims for benefits for that disability, so in turn does 
not obviate the need for there to be new and material evidence to 
reopen the claim).

Here, the evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim for service 
connection for recurrent urinary tract infections is the evidence 
that has been added to the record since the final and binding 
July 2006 rating decision.  And considering the basis of that 
denial, new and material evidence must suggest this disorder was 
incurred during or aggravated by his military service or is 
secondary to an already service-connected disability.  

Since the July 2006 rating decision the Veteran has submitted VA 
treatment records and testified at a June 2010 Travel Board 
hearing.  On the one hand, this medical evidence is "new" in 
that it did not exist at the time of the July 2006 rating 
decision and, therefore, was not considered and could not 
possibly have been.  This additional medical evidence is not, 
however, material to the determinative issue of whether his 
recurrent urinary tract infections were incurred in or aggravated 
by his military service or are secondary to an already service 
connected disability, in particular the disability affecting his 
low back.  Instead, this additional medical evidence only 
indicates he has had a urethral stricture and urethroplasty, 
without also in turn etiologically linking the genitourinary 
condition either directly or secondarily to his service-connected 
low back disability.  See Morton v. Principi, 3 Vet. App. 508 
(1992) (per curiam) (medical records merely describing the 
Veteran's current condition are not material to issue of service 
connection and are not sufficient to reopen a claim for service 
connection based on new and material evidence.).  

In order to reopen his claim, the Veteran must provide the 
unestablished facts missing from his original claim.  The 
essential basis of the RO's final and binding July 2006 rating 
decision was the lack of a nexus between his recurrent urinary 
infections and his military service - either directly or 
secondarily to a service-connected disability.  Therefore, 
because this newly submitted evidence does not contain a nexus, 
in either of these respects, this additional medical evidence 
does not provide the unestablished facts necessary to 
substantiate his claim.



Additionally, the Veteran's personal statements in this regard 
are not material within the meaning of 38 C.F.R. § 3.156.  As to 
his assertions that he had a urinary tract infection in service 
and that his current condition is a continuation of that 
symptomatology, he is merely reiterating arguments he made prior 
to the RO previously denying this claim, so this is not new 
evidence.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) 
(lay hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final disallowance 
of the claim is not new evidence).  See also Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  And see, as well, Untalan v. 
Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the 
same evidence of record at the time of the previous final denial 
do not constitute the presentation of new and material 
evidence.).  In short, this additional evidence, even if new, is 
not also material in that it does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim.

As to his alternate theory of entitlement that his recurrent 
urinary tract infections are secondary to his service-connected 
low back disability, his unsubstantiated lay allegations of this 
cause-and-affect correlation are insufficient reason to reopen 
his claim.  See Moray v. Brown, 5 Vet. App. 211 (1993); Routen v. 
Brown, 10 Vet. App. 183, 186, (1997) ("[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 
38 U.S.C. 5108.").  

Hence, none of the additional evidence received since the RO's 
July 2006 rating decision is both new and material to the claim 
as defined by VA regulation.  See 38 C.F.R. § 3.156.  Therefore, 
the decision remains final and binding.  Furthermore, inasmuch as 
the Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen this finally disallowed 
claim, the benefit-of-the-doubt doctrine is inapplicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



C.  Depression

The Veteran originally filed a claim for service connection for 
depression in February 2002.  In an August 2002 rating decision, 
the RO denied the claim for service connection for depression as 
not having a nexus to military service.  

The Veteran did not appeal that August 2002 decision, so it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

Consequently, the evidence that must be considered in determining 
whether there is a basis for reopening this claim is the evidence 
that has been added to the record since that final and binding 
August 2002 rating decision.  And as the stated basis of that 
earlier denial of the claim was that there was no nexus between 
the Veteran's depression and his military service, new and 
material evidence must at least suggest that his depression is 
related to his military service - either directly or secondarily 
by way of a service-connected disability.  

Since that August 2002 rating decision, the Veteran has submitted 
VA treatment records and testified at May 2008 and June 2010 
Travel Board hearings.  This medical evidence is "new" in that 
it did not exist at the time of the August 2002 rating decision, 
but it is not also material to the determinative issue of whether 
his depression was incurred in or aggravated by his military 
service or is secondary to a service-connected disability.  
Instead, this additional medical evidence only indicates he has 
had ongoing psychiatric treatment, without etiologically linking 
the condition treated either directly or secondarily to his 
service-connected disabilities.  See Morton v. Principi, 
3 Vet. App. 508 (1992) (per curiam).  

In order to reopen this claim, the Veteran must provide the 
unestablished facts missing from his original claim.  The 
essential basis of the RO's final and binding August 2002 rating 
decision was the lack of a nexus between his depression and his 
military service - either directly or secondarily to a service-
connected disability.  


Therefore, because his newly submitted evidence does not contain 
a nexus, this additional medical evidence does not provide the 
unestablished facts necessary to substantiate his claim.

Additionally, the Veteran's personal statements in this regard 
are not material within the meaning of 38 C.F.R. § 3.156.  As to 
his assertions that he had depression in service and that his 
current depression is a continuation of that earlier depression, 
he is merely reiterating arguments he made prior to the RO 
previously denying this claim, so this is not new evidence.  
Cf. Bostain v. West, 11 Vet. App. 124 (1998); see also Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  

Hence, none of the additional evidence received since the RO's 
August 2002 rating decision is both new and material to the claim 
as defined by VA regulation.  See 38 C.F.R. § 3.156.  Therefore, 
the decision remains final and binding.  Furthermore, inasmuch as 
the Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen this finally disallowed 
claim, the benefit-of-the-doubt doctrine is inapplicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

D.  Bilateral (i.e., Right and Left) Hip Disorder

The Veteran originally filed claims for service connection for a 
bilateral hip disability in August 1996.  In a January 1997 
rating decision, the RO denied the claim because no hip 
disability was found during a then contemporaneous September 1996 
VA examination.  

Further concerning this threshold preliminary requirement, in 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection may not be granted unless a 
current disability exists].  


A "current disability" means a disability shown by competent 
medical evidence to exist.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  The 
Federal Circuit Court since has clarified that the Veteran need 
only have the disability at the time he files his claim, even if 
it resolves prior to VA's adjudication of his claim.  See McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, though, the Veteran did not show he had hip disability even 
when filing this claim.

The Veteran also did not appeal the RO's January 1997 decision, 
so it became final and binding on him based on the evidence then 
of record.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

So the evidence that must be considered in determining whether 
there is a basis for reopening this claim is the evidence that 
has been added to the record since that prior final and binding 
January 1997 rating decision.

As the stated basis of that prior denial was that there was no 
hip disability shown during the, at the time, contemporaneous 
September 1996 VA examination, new and material evidence must at 
least suggest the Veteran has this claimed disability.

Since that January 1997 rating decision, the Veteran has 
submitted VA treatment records and testified at May 2008 and June 
2010 Travel Board hearings, but these records are not new and 
material because they still do not include a diagnosis of a right 
or left hip disability.  In fact, to the contrary, X-rays from 
June 2001 and January 2002 are negative for any hip abnormality.  
His unsubstantiated lay assertions of a bilateral hip disability 
are cumulative of his earlier statements.  See again Untalan v. 
Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the 
same evidence of record at the time of the previous final denial 
do not constitute the presentation of new and material 
evidence.).  

Hence, none of the additional evidence received since the RO's 
January 1997 rating decision is both new and material to the 
claim as defined by VA regulation.  See 38 C.F.R. § 3.156.  
Therefore, the decision remains final and binding.  Furthermore, 
inasmuch as the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

E.  Memory Loss

The Veteran originally filed a claim for service connection for 
memory loss as a result of petroleum distillate exposure in 
August 1996.  In a January 1997 rating decision, the RO denied 
the claim based on there being no evidence of memory loss, much 
less as a consequence of the type toxic exposure alleged.

The Veteran did not appeal that decision denying this claim, so 
it became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

Hence, the evidence that must be considered in determining 
whether there is a basis for reopening this claim is the evidence 
that has been added to the record since that final and binding 
January 1997 rating decision.  

As the stated basis of that denial was that there was no 
diagnosed memory loss, new and material evidence must at least 
suggest the Veteran has this diagnosis (either stand alone or 
associated with an underlying disorder, such as a symptom or 
manifestation of it).

Since the January 1997 rating decision the Veteran has submitted 
VA treatment records and testified at May 2008 and June 2010 
Travel Board hearings, but these records are not new and material 
because they still do not include a medical diagnosis of memory 
loss or confirmation he has memory loss due to a disability that 
may be associated with his military service.  His lay assertions 
regarding this are mere reiterations of his earlier statements.

Hence, none of the additional evidence received since the RO's 
January 1997 rating decision is both new and material to the 
claim as defined by VA regulation.  See 38 C.F.R. § 3.156.  
Therefore, the decision remains final and binding.  Furthermore, 
inasmuch as the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

F.  Right Shoulder

The Veteran originally filed a claim for service connection a 
right shoulder disability in August 1996.  In a January 1997 
rating decision, the RO denied the claim for service connection 
for post-operative reconstruction of the right shoulder as being, 
instead, the result of a pre-service injury with no aggravation 
in service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran appealed that RO denial of this claim, but an August 
1999 Board decision affirmed that denial and, accordingly, 
subsumed the RO's decision.  38 C.F.R. § 20.1104.  Moreover, the 
Veteran did not then appeal the Board's decision, so it became 
final and binding on him based on the evidence then of record.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Consequently, the evidence that must be considered in determining 
whether there is a basis for reopening this claim is the evidence 
that has been added to the record since the Board's final and 
binding August 1999 decision.  

As the stated basis of that denial was that the condition was 
caused by an injury that had occurred prior to service, with no 
indication of a chronic worsening of the condition during service 
beyond its natural progression, new and material evidence must at 
least suggest aggravation during service of this pre-existing 
condition.  


And as has been explained, independent medical evidence is needed 
to support a finding that a pre-existing disorder increased in 
severity during service beyond its natural progression.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1994).  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991) (all holding that mere temporary or intermittent 
flare-ups of a pre-existing injury or disease during service are 
insufficient to be considered "aggravation in service", unless 
the underlying condition, itself, as contrasted with mere 
symptoms, has worsened).  Indeed, as has been clarified, the 
presumption of aggravation does not attach even where the pre-
existing disability has been medically or surgically treated 
during service and the usual effects of treatment have 
ameliorated disability so that it is no more disabling than it 
was at entry into service.  See Verdon v. Brown, 8 Vet. App. 529 
(1996).  Only if the Veteran shows a chronic worsening of the 
condition during his service would the presumption of aggravation 
apply and, in turn, require VA to then show by clear and 
unmistakable evidence that the worsening was not beyond the 
condition's natural progression.  The presumption of aggravation 
applies only when pre-service disability increases in severity 
during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); 
Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Since the August 1999 Board decision, the Veteran has submitted 
VA treatment records and testified at May 2008 and June 2010 
Travel Board hearings.  These additional medical records, 
however, even though new since not previously considered, are not 
also material because they do not suggest his pre-existing 
shoulder injury and consequent disability were aggravated during 
or by his military service.  There are only his unsubstantiated 
lay statements, which, essentially, are the same arguments he has 
made previously in the prior adjudication of this claim, so not 
new evidence.

Hence, none of the additional evidence received since the Board's 
August 1999 rating decision is both new and material to the claim 
as defined by VA regulation.  See 38 C.F.R. § 3.156.  Therefore, 
the decision remains final and binding.  Furthermore, inasmuch as 
the Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen this finally disallowed 
claim, the benefit-of-the-doubt doctrine is inapplicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

G.  Esophagus

The Veteran originally filed a claim for service connection an 
esophageal disability in August 1996.  In a January 1997 rating 
decision, the RO denied his claim for service connection for 
chemical burns of the esophagus based on no evidence of a then-
current esophageal disability.  

The Board issued an August 1999 decision, on appeal, affirming 
the RO's denial of this claim.  And the Veteran did not, in turn, 
appeal the Board's decision to the Court, so that Board decision 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Consequently, the evidence that must be considered in determining 
whether there is a basis for reopening this claim is the evidence 
that has been added to the record since that final and binding 
August 1999 Board decision.  

As the stated basis of that denial was that there was no residual 
disability involving the Veteran's esophagus that could be 
attributed to petroleum distillate inhalation, new and material 
evidence must at least suggest this linkage.  There is no such 
additional evidence, however.

Since the August 1999 Board decision, the Veteran has submitted 
VA treatment records and testified at May 2008 and June 2010 
Travel Board hearings.  But this additional evidence, while new 
since not previously considered, is not also material as it does 
not establish the Veteran has a disability involving his 
esophagus, much less as a consequence of exposure to a toxic 
chemical in service.  Significantly, the June 2002 and March 2009 
VA examinations found no abnormalities of the throat.  The only 
evidence of a current disability is the Veteran's lay statements, 
which are cumulative of his earlier statements.  

Hence, none of the additional evidence received since the Board's 
August 1999 rating decision is both new and material to the claim 
as defined by VA regulation.  See 38 C.F.R. § 3.156.  Therefore, 
the decision remains final and binding.  Furthermore, inasmuch as 
the Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen this finally disallowed 
claim, the benefit-of-the-doubt doctrine is inapplicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Service Connection Claims

A.	Applicable Law

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by his active military service in the 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established or is 
legitimately questionable, then evidence of continuity of 
symptoms after discharge 


is required to support the claim.  38 C.F.R. § 3.303(b).  
Establishing continuity of symptomatology under 38 C.F.R. § 
3.303(b) is an alternative method of satisfying the second and 
third Shedden requirements.  See also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and make a 
credibility determination as to whether that evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

B.	Gulf War Syndrome

The law provides for compensation for a Persian Gulf War Veteran 
with a qualifying chronic disability that became manifest during 
active duty in the Southwest Asia theater of operations or became 
manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of any of 
the following):  (1) an undiagnosed illness; (2) a medically 
unexplained chronic multi-symptom illness defined by a cluster of 
signs or symptoms, i.e., chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome; or (3) any diagnosed illness that VA 
determined by regulation to warrant presumptive service 
connection.  38 U.S.C.A. § 1117(a)(2); 
38 C.F.R. § 3.317(a)(2)(i).

Regulations clarify that there must be "objective indications of 
a qualifying chronic disability," which include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that are 
capable of independent verification.  38 C.F.R. § 3.317(a)(1) and 
(3).  A disability is considered "chronic" if it has existed for 
six months or more or if the disability exhibits intermittent 
episodes of improvement and worsening over a six-month period.  
38 C.F.R. § 3.317(a)(4).  Signs or symptoms which may be 
manifestations of an undiagnosed illness or medically unexplained 
chronic multi-symptom illness include, but are not limited to:  
fatigue, signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the upper or lower 
respiratory system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 U.S.C.A. § 
3.317(b).

The claimed chronic disability must have been manifest during 
active service in the Southwest Asia theater of operations or 
manifest to a compensable degree by December 31, 2011.  38 C.F.R. 
§ 3.317(a)(1)(i).

Compensation is not payable if there is affirmative evidence that 
1) an undiagnosed illness was not incurred during active military 
service, 2) an undiagnosed illness was caused by a supervening 
event or condition, or 3) the illness is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  The disability must not be 
attributed to any known clinical diagnosis by history, physical 
examination, or laboratory test.  38 C.F.R. § 3.317(a)(1)(ii).

And, as already alluded to in the preliminary discussions 
regarding the duties to notify and assist, in the case of claims 
based on undiagnosed illness under 38 U.S.C.A. § 1117, 38 C.F.R. 
§ 3.117, unlike those for "direct service connection," there is 
no requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez, 19 Vet. App. 
at 8-9.  Further, lay persons are competent to report objective 
signs of illness.  Id.  But to determine whether the undiagnosed 
illness is manifested to a degree of 10 percent or more the 
condition must be rated by analogy to a disease or injury in 
which the functions affected, anatomical location or 
symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see 
also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

Here, the claim for service connection for Gulf War Syndrome is 
based solely on the Veteran's unsubstantiated lay statements.  
There is no indication he has any of the three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness, 
(2) a medically unexplained chronic multi-symptom illness, or (3) 
a diagnosed illness that the Secretary of VA has determined in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

There also is no evidence of relevant symptoms in service.  As 
explained, Gulf War Syndrome is the term used for a cluster of 
symptoms manifested by servicemembers who served in Southwest 
Asia in the early 1990s.  The Veteran not only had no service in 
Southwest Asia, his DD Form 214 shows no foreign service 
whatsoever.  He premises his claim on his assertion that exposure 
to petroleum distillate for five days while stripping a floor is 
equivalent to the exposures of servicemembers in the Southwest 
Asia theatre of operations.  But he does not have any firsthand 
information or expertise regarding operations in Southwest Asia 
to be competent or credible to report on the exposures of 
servicemembers in that region.  Moreover, the Secretary of VA has 
not extended the presumptions that attach to these type of claims 
to the type of exposure the Veteran is claiming to have instead 
experienced stateside.  That is to say, there are currently no 
diagnosed pertinent illnesses that have been determined by the 
Secretary to warrant a presumption of service connection under 38 
C.F.R. § 3.317(a)(2)(C).

And since, for these reasons and bases, the preponderance of the 
evidence is against this claim, the doctrine of reasonable doubt 
is inapplicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal of this claim must be denied.

IV.  Increased Rating Claims

A.	Applicable Law

Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in determining the present level of disability, this 
includes considering whether to "stage" the rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings demonstrating distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.  The relevant temporal focus for 
adjudicating the level of disability in an increased-rating claim 
is from one year before the claim for a higher rating was filed 
until VA makes a final decision on the claim.  See Hart, supra.  
See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A.  Radiculopathy of the Right Upper Extremity

As already alluded to, service connection already is in effect 
for DDD of the cervical spine since October 2001 and for 
associated radiculopathy of the left upper extremity since March 
2008.  The Veteran is contending he also has associated 
radiculopathy affecting his right upper extremity and, thus, 
deserves an additional (separate) rating for this other upper 
extremity as well.

DDD, i.e., intervertebral disc syndrome (IVDS), may be rated 
under 38 C.F.R. § 4.71a, DC 5243.  The IVDS may be rated either 
based on the total duration of incapacitating episodes during the 
past 12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  See 38 C.F.R. 
§ 4.71a, DC 5243.

The orthopedic manifestations, specifically limitation of motion 
of the cervical spine, are rated under the General Rating Formula 
for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DCs 
5235-5242 (2010).  The neurological manifestations would be rated 
under DCs 8510-8519 for paralysis of the nerves of the upper 
extremities.  38 C.F.R. §  4.124a (2010).

In this case, the Veteran's median nerve appears to be impaired.  
Incomplete paralysis of the median nerve is rated under DC 8515.  
Under this provision, mild incomplete paralysis of the major or 
minor arm warrants a 10 percent disability evaluation; moderate 
incomplete paralysis of the minor arm warrants a 20 percent 
disability evaluation; moderate incomplete paralysis of the major 
arm warrants a 30 percent disability evaluation; severe 
incomplete paralysis of the minor arm warrants a 40 percent 
disability evaluation; and severe incomplete paralysis of the 
major arm warrants a 50 percent disability evaluation.  A 60 
percent disability rating is warranted for complete paralysis of 
the minor arm, with symptoms such as the hand is inclined to the 
ulnar side, the index finger, middle finger and thumb do not flex 
when attempting to make a fist but remain extended, and flexion 
of the wrist is weakened.  A 70 percent rating is warranted for 
complete paralysis of the major arm.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124a.  For rating purposes the dominant hand or arm is 
considered the major and the non-dominant the minor.  38 C.F.R. § 
4.69.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's cervical radiculopathy of the right 
upper extremity warrants a separate 10 percent rating.  The 
evidence supporting this conclusion is the report of his 
September 2009 VA compensation examination.

Earlier-dated evidence, including a June 2007 VA treatment 
record, indicates no radiculopathy was detected on examination.  
And a February 2008 EMG also did not find any neurological 
abnormalities in the right upper extremity.

During the September 2009 VA compensation examination, the 
examiner found normal reflexes in the right upper extremity and 
4/5 muscle strength (5/5 is normal).  The examiner noted 
sensation in the right upper extremity was normal to vibration, 
light touch, and position sense - but, importantly, impaired to 
pain.  The examiner also noted that the diminished sensation was 
in the right index, middle and ring fingers in the dermatomes of 
the C6, C7, radial and median nerves.  So there was objective 
clinical confirmation of neurological impairment now also 
involving the right upper extremity (so not just left).



That said, the Veteran's condition does not warrant more than a 
10 percent rating because, although there was objective evidence 
of diminished sensation to pain in his right upper extremity, he 
had normal sensation to vibration and light touch, normal 
reflexes, and active movement against some resistance.  So these 
findings indicate a relatively mild impairment, that is, at most 
mild incomplete paralysis of the median nerve and therefore do 
not establish entitlement to a disability rating greater than 10 
percent.  38 C.F.R. § 4.7.  Moreover, as the Veteran's condition 
has never been more than 10-percent disabling since one year 
prior to filing this claim, and indeed only showed this level of 
impairment when examined in September 2009, he is only entitled 
to compensation for this additional disability as of the date of 
that examination.  See Harper v. Brown, 10 Vet. App. 125, 126 
(1997) (discussing the three possible effective dates that may be 
assigned depending on the facts of the case:  (1) if an increase 
in disability occurs after the claim is filed, the date that the 
increase is shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability 
precedes the claim by a year or less, the date that the increase 
is shown to have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2)); or (3) if an increase in disability precedes the 
claim by more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

B.  Psoriasis of the Elbows and Eczema of the Legs

The Veteran has service-connected psoriasis of the elbows and 
eczema of the legs.  Although there has been some discrepancy 
over whether the entire condition is psoriasis or eczema, the 
skin condition when rated combined or separately is not severe 
enough to warrant a compensable rating under either applicable 
DC.

The Veteran's psoriasis has been rated under DC 7816.  DC 7816 
provides that psoriasis affecting less than 5 percent of the 
entire body or exposed areas affected, and; no more than topical 
therapy required during the past 12-month period, is rated 
noncompensably (0 percent) disabling. Psoriasis affecting at 
least 5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period, is rated 10 percent disabling.  Psoriasis affecting 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration of 
six weeks or more, but not constantly, during the past 
12-month period, is rated 30 percent disabling.  Psoriasis 
affecting more than 
40 percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent disabling.  
38 C.F.R. § 4.118.

Under DC 7816, psoriasis also may be rated as disfigurement of 
the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 
7804, or 7805), or dermatitis (DC 7806) depending on the 
predominant disability.

The criteria for ratings under DCs 7800-7805 were amended 
effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 
2008).  The Board is required to consider the claim in light of 
both the former and revised standards to determine whether an 
increased rating for the skin condition is warranted.  But VA's 
Office of General Counsel has determined that the amended rating 
criteria, if more favorable to the claim, only may be applied 
prospectively for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 
5110(g); and 38 C.F.R. § 3.114.  A Veteran, however, may request 
review under the revised criteria irrespective of whether his 
disability has worsened since the last review.

DC 7800 pertains to disfigurement of the head, face, or neck.  
Under DC 7800, a skin disorder with one characteristic of 
disfigurement of the head, face, or neck is rated as 10 percent 
disabling.  Note (1) to DC 7800 provides that the 8 
characteristics of disfigurement are: (1) scar is 5 or more 
inches (13 or more cm.) in length; (2) scar is at least one-
quarter inch (0.6 cm.) wide at the widest part; (3) surface 
contour of scar is elevated or depressed on palpation; (4) scar 
is adherent to underlying tissue; (5) skin is hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. cm.); 
(6) skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue is missing in an area exceeding six square 
inches (39 sq. cm.); and (8) skin is indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).  A 30 percent 
rating is warranted if there is visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  

The amendment to DC 7800 is found in Notes (4), which instruct 
the evaluator to separately evaluate disabling effects other than 
disfigurement that are associated with individual scar(s) of the 
head, face, or neck, such as pain, instability, and residuals of 
associated muscle or nerve injury, under the appropriate 
diagnostic code(s), and in Note (5) which instructs the evaluator 
that characteristic(s) of disfigurement may be caused by one scar 
or by multiple scars.

At the time the Veteran filed his claim for increase in May 2003, 
a 10 percent disability rating was warranted for a scar that is 
deep or that causes limited motion in an area or areas exceeding 
6 square inches (39 square centimeters); for a superficial scar 
that does not cause limited motion but which covers an area of 
144 square inches (929 sq. cm.) or greater; for an unstable, 
superficial scar; for a superficial scar that is painful on 
examination; or for a scar that causes limitation of function of 
the affected part.  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 
7804, 7805.  

In October 2008, the regulations regarding scars were amended to 
allow for either separate or cumulative ratings for scars on 
multiple parts of the body.  Under the new criteria, DC 7801 
provides that deep and nonlinear burn scar(s) or scar(s) due to 
other causes that are not of the head, face, or neck and that 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater  warrant a 40 percent rating, a deep and nonlinear scar 
covering an area or areas of at least 72 square inches 
(465 sq. cm.) but less than 144 square inches (929 sq. cm.) 
warrants a 30 percent rating, a deep and nonlinear scar covering 
an area or areas of at least 12 square inches (77 sq. cm.) but 
less than 72 square inches (465 sq. cm.) warrants a 20 percent 
rating, and a  deep and nonlinear scar covering an area or areas 
of at least 6 square inches (39 sq. cm.) but less than 12 square 
inches (77 sq. cm.) warrants a 10 percent rating.  Note (1): A 
deep scar is one associated with underlying soft tissue damage.  
Under DC 7802, superficial and nonlinear burn scar(s) or scar(s) 
due to other causes that are not of the head, face, or neck that 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater warrant a 10 percent rating.  Note (1): A superficial 
scar is one not associated with underlying soft tissue damage.  
Under DC 7804, five or more scars that are unstable or painful 
warrant a 30 percent rating, three or four scars that are 
unstable or painful warrants a 20 percent rating, one or two 
scars that are unstable or painful warrant a 10 percent rating.  
Note (1):  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Under DC 
7805 any other scars, including linear scars, are to rated based 
on any disabling effect(s).  38 C.F.R. § 4.118, DC 7801-7805 
(effective October 23, 2008).

The Veteran's eczema has been rated under DC 7806.  DC 7806, for 
the evaluation of dermatitis or eczema, provides that, if the 
skin condition covers an area of less than 5 percent of the 
entire body or exposed areas affected, and no more than topical 
therapy is required during the past 12-month period, a 
noncompensable rating is warranted. If at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected; or if 
intermittent systemic therapy, such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past twelve-month period, a 10 
percent rating is warranted. A 30 percent rating requires 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas be affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were required 
for a total duration of six weeks or more, but not constantly, 
during the past twelve-month period. Finally, a rating of 60 
percent under the revised criteria is warranted when the 
condition covers an area of more than 40 percent of the entire 
body or when more than 40 percent of exposed areas affected, or; 
when constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were required 
during the past twelve-month period.  38 C.F.R. § 4.118.

Under DC 7806, eczema also may be rated as disfigurement of the 
head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 
7804, or 7805), or dermatitis (DC 7806) depending on the 
predominant disability.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's skin condition rated as either psoriasis 
or eczema, combined or separate, does not warrant a compensable 
rating.  The evidence supporting this conclusion is the reports 
of his VA examinations in December 2003 and March 2009.

The December 2003 VA examination found psoriatic patches on the 
elbow extensor surfaces and lateral aspect of the left ankle.  
The examiner noted that the percentage of skin involved was just 
1 percent with no scalp involvement or nail pitting.  The Veteran 
reported psoriasis on his elbows, ankles and left buttock.  He 
reported constant burning and itching, which he said was a 
constant source of irritation and pain.  He also reported 
treatment with topical medication.

The much more recent March 2009 VA examination did not find any 
evidence of current psoriasis on the Veteran's elbows.  He 
reported exudation, ulcer formation, itching, shedding, and 
crusting of both arms, the left leg and buttock.  He reported 
that the symptoms occur constantly and that he treats them with 
daily moisturizing cream and weekly coal tar (misreported as 
Coltar).  He indicated that he had not used UVB, intensive light 
therapy, PUVA, or electron beam therapy to treat his skin 
condition.  The examiner found nummular eczema on the elbows, 
ankles, buttock, left groin, with the following characteristics 
of exfoliation, crusting, disfigurement, induration of less than 
six square inches, hypopigmentation of less than six square 
inches, hyperpigmentation of less than six square inches, and 
abnormal texture of more than six square inches.  The examiner 
indicated there was no ulceration, tissue loss, inflexibility or 
limitation of motion.  The examiner noted that the skin lesions 
occur on 0 percent of the exposed areas of skin, and less than 3 
percent of the whole body.  The examiner stated that the skin 
lesions are not associated with a systemic disease. 



Notably, the December 2003 examiner considered the Veteran's 
entire condition psoriasis and the March 2009 examiner considered 
the entire condition eczema.  Rated under either code, combined 
or separate, the Veteran simply does not have a large enough area 
of skin involvement to warrant a compensable rating.  He has also 
reported only topical treatment.  Without a greater percentage of 
skin involvement or the use of systemic therapy, his condition 
does not warrant a higher 10 percent rating under either the 
psoriasis or eczema standards.  Additionally, there was no 
evidence of deep, painful, very large or unstable residuals scars 
to alternatively warrant a compensable rating under DCs 7801-
7805.

Moreover, as the Veteran's skin conditions have never been 
compensably disabling, there is no basis to "stage" the ratings 
under Hart either.

C. Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director of Compensation and Pension Service is authorized to 
approve an extra-schedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."

The question of an extra-schedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  And although the Board may not assign an extra-
schedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extra-schedular evaluation 
when the issue either is raised by the claimant or reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).



If the evidence raises the question of entitlement to an extra-
schedular rating, the threshold factor for extra-schedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 10 
percent for the cervical radiculopathy of the right upper 
extremity, 0 percent for the psoriasis of the elbows, and 0 
percent for the eczema of the legs contemplate the extent and 
severity of the Veteran's associated symptoms, referral to the 
Under Secretary for Benefits or the Director of Compensation and 
Pension Service for consideration of an 
extra-schedular evaluation is not required.  In other words, 
there is no evidence these disabilities, either alone or even in 
combination, have caused marked interference with his employment 
- meaning above and beyond that contemplated by these schedular 
ratings, or required frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See Thun. 



According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  Indeed, in Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993), the Court reiterated that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to refer 
this case for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The petition to reopen a claim for service connection for 
recurrent urinary tract infections is denied.

The petition to reopen a claim for service connection for 
depression is denied.

The petition to reopen a claim for service connection for right 
hip disability is denied.

The petition to reopen a claim for service connection for left 
hip disability is denied.

The petition to reopen a claim for service connection for memory 
loss is denied.

The petition to reopen a claim for service connection for a right 
shoulder disability is denied.

The petition to reopen a claim for service connection for an 
esophageal disability is denied.

The claim for service connection for Gulf War Syndrome is denied.

However, a separate 10 percent rating is granted for cervical 
radiculopathy of the right upper extremity, subject to the laws 
and regulations governing the payment of VA compensation.

The claim for a compensable rating for psoriasis of the elbows is 
denied.

The claim for a compensable rating for eczema of the legs is 
denied.


REMAND

The Veteran is additionally requesting service connection for a 
bilateral foot disability and a left ankle disability.

VA must provide a medical examination in a service-connection 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 
38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  

When determining whether a VA examination is required under 
38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a 
disability or symptoms of a disability, but does not require 
competent evidence of a nexus, only that the evidence indicates 
an association between the disability and service or a service-
connected disability.  See Waters v. Shinseki, 601 F.3d 1274 
(Fed. Cir. 2010).



During the September 2009 VA examination of the Veteran's low 
back disability, the examiner indicated the Veteran's left ankle 
and foot could not be examined for any symptoms associated with 
the low back disability due to an ankle surgery just prior to 
that examination.

So these ankle and foot claims must be referred back to that VA 
examiner (or another VA examiner qualified to comment) to have 
him/her review the relevant evidence in the file, re-examine the 
Veteran, and determine the etiology of these disabilities in 
terms of whether they are directly, presumptively or secondarily 
attributable to his military service (the latter by way of the 
already service-connected low back disability).  See Stefl v. 
Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... 
must support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.").  See also 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

1.  Schedule the Veteran for another VA 
compensation examination for a medical nexus 
opinion concerning the etiology of his left 
ankle and bilateral foot disabilities.  

The examiner especially needs to indicate the 
likelihood (very likely, as likely as not, or 
unlikely) the Veteran's currently diagnosed 
left ankle and feet disabilities either:  
(1) initially manifested during his military 
service from November 1992 to July 1996; (2) 
if involving arthritis, alternatively 
manifested within the one-year presumptive 
period following his service, i.e., so prior 
to July 1997; or (3) are secondary to, 
meaning either caused or aggravated by, his 
service-connected low back disability.

To assist in making these important 
determinations, the designated examiner must 
review the claims file, including a complete 
copy of this remand, for the Veteran's 
pertinent medical and other history.  

The term "as likely as not" 
(at least 50 percent probable) does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to find 
in favor of that conclusion as it is to find 
against it.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The Veteran is hereby advised that failure to 
report for this medical examination, without 
good cause, may have adverse consequences on 
these pending claims.

2.  Then readjudicate these claims for left 
ankle and bilateral foot disabilities in 
light of the additional evidence.  If these 
claims are not granted to the Veteran's 
satisfaction, send him and his representative 
an SSOC and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate consideration 
of these remaining claims.


The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


